Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 1/08/2019.
Claims 1-20 are pending for this examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/08/2019; and 4/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hughes et al. (US 2019/0205139), herein referred to as Hughes ‘139.
Referring to claim 1, Hughes ‘139 teaches processor (see Fig. 3, multi-processor system 300) comprising: a coprocessor issue circuit comprising a queue, wherein the processor is 
As to claim 2, Hughes ‘139 teaches the processor as recited in claim 1 (see Fig. 3, multi-processor system 300) wherein the buffer is a data buffer configured to store a cache line of data, and wherein the interface unit further comprises an address buffer having a second plurality of entries, each of the second plurality of entries corresponding to a respective one of the plurality of entries in the data buffer, and wherein the address buffer is configured to store third data in a second entry of the second plurality of entries that identifies the first entry as storing coprocessor instructions (see Fig. 3, caching and home agent (CHA) 375 and 385 which can comprise a private cache, see Paragraph 0044, and optionally local RAO instruction queue and optimization circuitry 399A-D, see Paragraph 0072, and remote atomic operation (RAO) instruction queue 
As to claim 3, Hughes ‘139 teaches the processor as recited in claim 1 (see Fig. 3, multi-processor system 300) wherein: the coprocessor issue circuit is configured to generate the command; and the coprocessor issue circuit is configured to transmit the command to the interface unit to close the first entry (see Fig. 4B, D, E, wherein new remote atomic operations are merged with existing queue entries via spatially combining or temporally combining entries; also see Paragraph 0058; also see Fig. 5; Examiner points out that after combining buffer entries in the RAO queue, then that entry and the command to process that entry would inherently be inclusive of the first and additional instructions since they were merged into a single entry).
As to claim 4, Hughes ‘139 teaches the processor as recited in claim 1 (see Fig. 3, multi-processor system 300) wherein: the interface unit is configured to generate the command; and the coprocessor issue circuit is configured to transmit an indication to the interface unit to close the first entry (see Fig. 4B, D, E, wherein new remote atomic operations are merged with existing queue entries via spatially combining or temporally combining entries; also see Paragraph 0058; also see Fig. 5; Examiner points out that after combining buffer entries in the RAO queue, then 
As to claim 5, Hughes ‘139 teaches the processor as recited in claim 1 (see Fig. 3, multi-processor system 300) wherein the coprocessor issue circuit is configured to initialize a timer responsive to the coprocessor issue circuit issuing the first coprocessor instruction, and wherein the coprocessor issue circuit is configured to close the first entry responsive to expiration of the timer (see Fig. 4C, wherein a countdown timer is attached to each cache line; also see Paragraph 0091, wherein the timer is a timeout counter).
As to claim 6, Hughes ‘139 teaches the processor as recited in claim 1 (see Fig. 3, multi-processor system 300) wherein the coprocessor issue circuit is configured to close the first entry responsive to detecting a processor store operation (Examiner points out that when a processor / coprocessor is to act upon, i.e. execute, an instruction, it would inherently be closed to further additions / merging as the instruction that was queued would be moved into the processor / coprocessor for direct execution).
As to claim 8, Hughes ‘139 teaches the processor as recited in claim 1 (see Fig. 3, multi-processor system 300) wherein the coprocessor issue circuit is configured to close the first entry responsive to determining that the first entry is complete (Examiner points out that when a processor / coprocessor is to act upon, i.e. execute, an instruction, it would inherently be closed to further additions / merging as the instruction that was queued would be moved into the processor / coprocessor for direct execution which could be construed to be a determination that the entry is already complete as it is being moved for execution).
As to claim 9, Hughes ‘139 teaches the processor as recited in claim 1 (see Fig. 3, multi-processor system 300) wherein the command includes opcodes corresponding to the one or more 
As to claim 10, Hughes ‘139 teaches the processor as recited in claim 9 (see Fig. 3, multi-processor system 300) wherein the command further includes a valid indication identifying a number of valid coprocessor instructions are included in the first entry (see Paragraphs 0053 and 0055-0056; see Paragraph 0070).
As to claim 11, Hughes ‘139 teaches the processor as recited in claim 10 (see Fig. 3, multi-processor system 300) wherein the valid indication is a mask (see Paragraphs 0053 and 0055-0056; see Paragraph 0070).
As to claim 14, Hughes ‘139 teaches the processor as recited in claim 12 (see Fig. 3, multi-processor system 300) wherein at least two of the one or more first coprocessor instructions and the one or more additional coprocessor instructions are fused in a queue entry in the queue and are merged into respective locations in the first entry when transmitted to the interface unit (see Fig. 4B, D, E, wherein new remote atomic operations are merged with existing queue entries via spatially combining or temporally combining entries; also see Paragraph 0058; also see Fig. 5; Examiner points out that after combining buffer entries in the RAO queue, then 

Referring to claim 15, Hughes ‘139 teaches an apparatus (see Fig. 3, multi-processor system 300) comprising: a processor (see Fig. 3, processor 370); a coprocessor (see Fig. 3, coprocessor 380); and a cache coupled to the processor and the coprocessor, wherein an interface between the processor and the cache is provided to transmit a cache line of data from the processor to the cache (see Fig. 3, caching and home agent (CHA) 375 and 385 which can comprise a private cache, see Paragraph 0044, and optionally local RAO instruction queue and optimization circuitry 399A-D, see Paragraph 0072, and remote atomic operation (RAO) instruction queue and optimization circuit 399 that implementing incoming RAO instruction unit 390 which includes buffers, registers, or other intermediate memory locations, see Paragraph 0070, and RAO instruction queue 393; see Paragraph 0043, wherein different instructions within a same cache line are combined in spatial combination and different instructions within successive cache lines are combined in temporal combinations in the RAO instruction queue and optimization circuit 399), wherein: the processor is further configured to accumulate a bundle describing a plurality of coprocessor instructions to issue to the coprocessor, and wherein the processor is further configured to transmit the bundle to the coprocessor using the interface (see Fig. 4B, D, E, wherein new remote atomic operations are merged with existing queue entries via spatially combining or temporally combining entries; also see Paragraph 0058; also see Fig. 5; Examiner points out that after combining buffer entries in the RAO queue, then that entry and the command to process that entry would inherently be inclusive of the first and additional 
As to claim 16, Hughes ‘139 teaches the apparatus as recited in claim 15 (see Fig. 3, multi-processor system 300) wherein the interface comprises an address bus and a data bus, and wherein the cache line of data is transmitted on the data bus, and wherein the bundle is transmitted on the data bus (see Fig. 3, wherein processor 370, coprocessor 380, and RAO instruction queue and optimization circuit 399 are all connected to each other and communicate with each other, which would inherently require the usage of buses, in which when dealing with the RAO instruction queue and optimization circuit 399, address and buses would inherently be used to direct instructions to the appropriate memory locations to queue or merge).
As to claim 17, Hughes ‘139 teaches the apparatus as recited in claim 15 (see Fig. 3, multi-processor system 300) wherein the processor comprises a buffer comprising a plurality of entries, each of the plurality of entries configured to store a respective cache line of data, wherein the processor is configured to accumulate the bundle in a first entry of the buffer (see Fig. 4B, D, E, wherein new remote atomic operations are merged with existing queue entries via spatially combining or temporally combining entries; also see Paragraph 0058; also see Fig. 5; Examiner points out that after combining buffer entries in the RAO queue, then that entry and the command to process that entry would inherently be inclusive of the first and additional instructions since they were merged into a single entry; see Paragraph 0043, wherein different instructions within a same cache line are combined in spatial combination and different instructions within successive cache lines are combined in temporal combinations in the RAO instruction queue and optimization circuit 399).
claim 18, Hughes ‘139 teaches the apparatus as recited in claim 17 (see Fig. 3, multi-processor system 300) wherein the processor is configured to issue the plurality of coprocessor instructions to the buffer over multiple clock cycles (Examiner points out that processors inherently issue instructions using clock cycles, wherein if an instruction is greater than the size of the bus width, then it would inherently require more than a singular clock cycle to issue, wherein in the instance of Hughes ‘139, temporal combination of instructions combine instructions across successive cache lines which would mean that the issuance would at least cover two different cache lines to cover that buffer entry when issuing for execution which would require at least two clock cycles, see Paragraph 0043, wherein different instructions within a same cache line are combined in spatial combination and different instructions within successive cache lines are combined in temporal combinations in the RAO instruction queue and optimization circuit 399).

Referring to claim 19, Hughes ‘139 teaches a method (see Fig. 3, multi-processor system 300; see Abstract) comprising: issuing first data corresponding to one or more first coprocessor instructions to a buffer in a processor (see Fig. 4A and Fig. 5, wherein instructions are sent to be enqueued, i.e. an instruction is issued and queued); allocating an entry in the buffer to store a bundle of coprocessor instructions (see Fig. 3, processor 370 and coprocessor 380 and remote atomic operation (RAO) instruction queue and optimization circuit 399 that implementing incoming RAO instruction unit 390 which includes buffers, registers, or other intermediate memory locations, see Paragraph 0070, and RAO instruction queue 393; Examiner points out that Figure 3 shows the RAO instruction queue and optimization circuit 399 the be sending and receiving RAO instructions to both the processor 370 and coprocessor 380 units, i.e. a shared .

Allowable Subject Matter
Claims 7, 12-13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tremblay et al. (US 2002/0184460) teaches a system for combining memory transactions in a buffer by checking if the memory transactions are in the same cache line.
Fernsler et al. (US 10,037,211) teaches a system wherein a processor comprises multiple slices, i.e. portions comprising the same or similar hardware structures, where pending instructions can be merged into a singular cache line instruction.
Matas et al. (US 2016/0179677) teaches a system for taking memory accesses that may cross cache line boundaries and to modify instructions to create a second instruction for the accesses that cross the boundary then combining the first instruction and second instruction into a singular instruction.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183